DETAILED ACTION
This is the Office action based on the 16069995 application filed July 13, 2018, and in response to applicant’s argument/remark filed on August 18, 2021.  Claims 3-5, 7, 9-18, 30 and 33-35 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-2, 6, 8, 19-29 and 31-32 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claims 3 and 5 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “a width of a lower opening in the lower portion of the first region formed during the second etching is smaller than a width of an upper opening formed in the upper portion of the first region during the first etching” in the specification.  Although the specification teaches that “step ST4 is performed to widen the width of the upper end portion of the opening MO of the mask MK” in paragraph 0090, there is no comparison to a width at a lower portion of the opening.  Applicant argue that the support is in Fig. 10 of the specification; however, this would omit many other features in Fig. 10 that are critical in forming the above feature, such as the portion R1 that is embedded in the layer R2 that results in such narrower portion of the trench after the etching.       See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation. 
Claims 4, 7, 9-11, 13-18, 30 and 33-35 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 3 or 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 3 recites “during the first etching, etching is dominant to deposition” and “during the generating plasma to form the deposit, deposition is dominant to etching”; however, although the specification discloses “in step ST11 (to be described later), conditions are selected for a mode in which the formation of the fluorocarbon-containing deposit on the surface of the wafer W including the first region R1 is dominant to the etching of the first region R1, that is, a deposition mode.  Meanwhile, in step ST3, conditions are selected for a mode in which the etching of the first region R1 is dominant to the formation of the deposit, that is, an etching mode”, it fails to teach how to determine a condition or to provide a standard for ascertaining that etching is dominant to deposition or deposition is dominant to etching.  Thus, one of ordinary skill in the art would not be clear how to perform the first etching or the generating the plasma to form the deposit.
Claim 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 recites “during the first etching, etching is dominant to deposition” and “during the generating plasma to form the deposit, deposition is dominant to etching”; however, although the specification discloses “in step ST11 (to be described later), conditions are selected for a mode in which the formation of the fluorocarbon-containing deposit on the surface of the wafer W including the first region R1 is dominant to the etching of the first region R1, that is, a deposition mode.  Meanwhile, in step ST3, conditions are selected for a mode in which the etching of the first region R1 is dominant to the formation of the deposit, that is, an etching mode”, it fails to teach how to determine a condition or to provide a standard for ascertaining that etching is dominant to deposition or deposition is dominant to etching.  Thus, one of ordinary skill in the art would not be clear how to perform the first etching or the generating the plasma to form the deposit.
Claims 4, 7, 9-11, 13-18, 30 and 33-35 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 3 or 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5, 7, 11-12, 17-18, 30 and 33-35 rejected under 35 U.S.C. 103 as obvious over Ko et al. (U.S. Pat. No. 6716766), hereinafter “Ko”, in view of Strang et al. (U.S. PGPub. No. 20040195216), hereinafter “Strang”:--Claims 3, 5, 33, 34, 35: Ko teaches a method to form a contact hole by selectively etching silicon oxide layer 224 with respect to a silicon nitride layer 232 in a process chamber, comprising  (i) providing a workpiece comprising a silicon nitride layer 232 having a trench over a substrate, and a silicon oxide layer 224  filling the trench and over the silicon nitride layer 232, wherein a mask 226 having an opening larger than the width of the trench is formed over the silicon oxide layer 224 (Fig. 2; Col. 5, Lines 23-61);(ii) etching the silicon oxide layer 224 through the mask 226 to form a trench by using a first plasma comprising a fluorocarbon gas, an oxygen gas, and an argon gas, wherein a polymer layer 250 is formed on the silicon oxide layer 224, the etching stops before the silicon nitride layer 232 is exposed (Col. 5, Line 46 through Col. 6, Line 7, Fig. 3); (iii) etching the silicon oxide layer 224 and the depositing the polymer layer 250 by using a second plasma comprising a fluorocarbon gas, an oxygen gas, and an argon gas until the silicon nitride layer is exposed, resulting in the polymer layer 250 forming on the silicon nitride layer (Col. 6, Lines 8-16, Fig. 4);(iv) continuing the etching the silicon oxide layer 224 and the depositing the polymer layer 250 until the polymer layer completely covers the bottom of the trench  (Col. 6, Lines 17-53, Fig. 5); (v) etching the polymer layer 250 and the silicon oxide layer 224 until the substrate is exposed  (Col. 6, Line 54 through Col. 7, Line 19, Fig. 7-8)         Strang teaches that when performing an etching process it is advantageous to improve chemical transport by “pulsing a gas flow in conjunction with pulsing the RF power to the substrate" ([0018-0019]) because pulsing a gas flow causes a local reduction in the mean free path, pulsing a power causes an increase in potential drop across a sheath at the substrate, and the combined effect leads to an increase of flux of mass and momentum at entrance of features, resulting in an improved etch rate, etch selectivity and sidewall profile ([0018-0019]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the RF power and the gas flows in the invention of Ko because Strang teaches that this would increase of flux of mass and momentum at entrance of features, resulting in an improved etch rate, etch selectivity and sidewall profile.  It is noted that for each of the etching steps (ii) to (v) above, the pulsing would repeatedly turn on the RF power and gas flows during a first time period then shut off them off during a second time period.  This effectively creates a plurality of cycles during each of the etching steps (ii) to (v), each cycle comprises a first step during which the plasma and the gas flows are ON and a second step during which the plasma and the gas flows are OFF.        Although Ko is silent about an active species of the oxygen reducing an amount of the polymer, or fluorocarbon radicals contained in the polymer etching the silicon oxide layer 224, since the second plasma and the layers taught by Ko are the same as Applicant’s, such etching must occurs, as taught by Applicant.         It is noted that during step (ii) etching is dominant over deposition because the amount of etching is much greater than deposition, as shown in Fig. 3; however, during step (iv) deposition is dominant over etching because the polymer completely covers the substrate and shields the substrate from further etching.       Fig. 7 shows that a width of the lower portion of the trench is smaller than a width of the upper portion of the trench.        Ko further discloses that the RF power during step (ii) may be ≤1200 W (Col. 7, Lines 62-65) and the RF power during step (v) may be either ≥1500W (Col. 8, Lines 15-20) or 500-1000W (Col. 8, Lines 35-40).  It is noted that polymer deposition occurs in both of these steps.  Since Claim 3 fails to define bias power, any power that is caused by a voltage bias, such as a RF power, is considered a bias power.       Since the amount of CF4:CHF3 , which has high F:C ratio, in step (ii) is greater than in step (v) (Col. 8, Lines 50-55; Col. 8, Lines 15-20), a ratio of fluorine atoms to carbon atoms is greater in step (ii) than in step (v).  It is noted that polymer deposition occurs in both of these steps. --Claim 4: Strang further teaches to pulse the gas by using a waveform signal generator ([0023-0025, 0035]) and a pulsed gas injection manifold ([0021,0034]), wherein the pulsing of a gas flow rate may be done by continuously flowing a first gas and pulsing a second gas ([0031]).  Thus, one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations may continuously flowing the hydrocarbon gas and shut off the oxygen gas during a certain gas pulse.--Claim 7: Ko further teaches that the oxygen gas is optional (Col. 6, Lines 39-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include the oxygen gas in such small amount that the oxygen plasma reduces the fluorocarbon deposit at 1mm/sec or less. --Claim 11: Ko teaches that the etching continues until the silicon nitride layer is exposed (Col. 6, Lines 8-10; Fig. 4). --Claim 12: Ko further teaches that the oxygen gas is optional (Col. 6, Lines 39-43).  It is noted that an upper portion of the mask has a taper shape in Fig. 4.  --Claims 17, 18: Ko further teaches that the oxygen or CO gas is added as necessary (Col. 6, Lines 39-43).  Therefore, the amount of oxygen and CO is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include the oxygen or CO gas so that a molar ratio of the fluorocarbon gas to the oxygen or CO gas is 1:0.5 to 1:1.5. --Claim 30: Ko further teaches that the oxygen gas is optional (Col. 6, Lines 39-43).  Ko further teaches that the fluorocarbon gas may be CFx, CxHyFz, CHF3, CH2F2, and the like (Col. 5, Lines 61-65) , and that CO may be substitute for O2 (Col. 6, Lines 39).  Since Strang teaches that pulsing of the gas comprises flowing a first gas continuously while pulsing a second gas ([0031]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to flow CO continuously while pulsing the flow of the fluorocarbon gas, ,to flow CHF3 continuously while pulsing CH2F2, etc.  For the CO/fluorocarbon case, during the OFF phase of the pulse, only the CO flows, and during the ON phase of the pulse, both the CO and the fluorocarbon flow.  Since any step (ii)a during the repeating may be considered the first performance of the generating the plasma to form the polymer layer, in an ON period prior to the first performance a gas ratio of fluorine atom/carbon atom is larger than a gas ratio of fluorine atom/oxygen atom in an OFF phrase after the first performance. Similar argument may be made for a CHF3/CH2F2 mixture.
Claims 9-10 and 13-16 rejected under 35 U.S.C. 103 as obvious over Ko in view of Strang as applied to claim 5 above, and further in view of Kanarik et al. (U.S. Pat. No. 20130119018), hereinafter “Kanarik”:--Claims 9, 10, 13, 14, 15, 16: Ko as modified by Strang teaches the invention as above.  Ko and Strang do not teach executing a second sequence with the depositing and the etching having different processing time.Kanarik, also directed to plasma etching while pulsing the RF power and the gas flows, teaches that the pulse frequency, period, and duty cycle may vary, wherein the pulse frequency, period and the duty cycle of RF the RF pulse may be different than gas pulse ([0016-0036], Fig. 4).    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the RF power and/or the gas flow at different time periods and/or frequencies between step (ii)a and step (ii)b, such that the RF power and period of one pulse may be different than another pulse in the invention of Ko as modified by Strang because Kanarik teaches that this would improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect ([0043]).
 Claims 3-5, 7, 9-18, 30 and 33-35 rejected under 35 U.S.C. 103 as obvious over Tomura et al. (U.S. Pat. No. 20160064247), hereinafter “Tomura”, in view of Ko: --Claims 3, 4, 11, 15, 23, 33, 34, 35: Tomura teaches an etching method to selectively etching the first region R1 with respect to a second region R2 (abstract, Fig. 5) comprising  (i) providing a workpiece comprising a second region R2 having a trench and a first region R1 filling the trench and over the second region, wherein the first region R1 may be silicon oxide and the second region R2 may be silicon nitride (Fig. 5, [0040]), wherein a mask 108 having an opening larger than the width of the trench is formed over the first region R1 (Fig. 5);(ii) exposing the first region R1 to a first plasma comprising a fluorocarbon gas, oxygen gas and a rare gas ([0041]), wherein a deposit comprising fluorocarbon is adhered to the first region R1 ([0045]);(iii) exposing the first region R1 to a second plasma comprising a rare gas, wherein the second plasma does not contain oxygen gas ([0008-0009, 0051]), wherein the second plasma promotes the etching of the first region R1 by the radicals in the deposited fluorocarbon ([0050, 0052]) ;(iv) repeating steps (ii) and (iii) alternately a plurality of cycles to form an opening in the second region R2 that exposes the silicon nitride (Fig. 1, [0056]).       Tomura further teaches that the power that generate the plasma may be supplied in a pulsed manner (abstract, [0034, 0036, 0042-0048, 0068, 0079]).       It is noted that during the cycling, there is an nth cycle when the first region is etched until a point before the second region is exposed.  During that nth cycle, deposition is dominant during a first plasma and eching is dominant during the second plasma.  During the subsequent cycles, a plasma is generated to form the deposit and etching the first region.          Tomura further teaches that during step (i) the RF power may be 500 W, the bias power may be 50W, and the C4F6 flow may be 32 sccm; during step (ii) the RF power may be 500 W, the bias power may be 50W, and the C4F6 flow may be 0 sccm.  It is noted that the power is pulsed between 0 to the indicated values.  Thus, during the nth cycle the RF power may be 500W in step (i) and 0W in step (ii), the bias power may be 50W in step (i) and 0W in step (ii), and the fluorine:carbon atom is 6/4 in step (i) and 0 in step (ii).        It is further noted that any step during the repeating may be considered the first performance of the generating the plasma to form the deposit.  Since the deposit is exposed to the plasma comprising the fluorocarbon gas, it would be inevitable that the deposit contains at least one or more fluorocarbon radical(s).  These fluorocarbon radicals would inevitably etch the first region, as taught by Applicant.  Likewise, an active species of the oxygen in the plasma would reduce an amount of the polymer, as taught by Applicant.        MPEP 2112 states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).        Tomura further teaches that the etching the first region R1 with respect to a second region R2 (Fig. 5) is performed during manufacturing an electronic device.  Tomura is silent about the location of the regions on the electronic device, and fails to teach that the trench having a wider width in an upper portion than in a lower portion.       Ko teaches a method to form a contact hole by selectively etching silicon oxide layer 224 with respect to a silicon nitride layer 232 in a configuration (Fig. 2) similar to Tomura, wherein the contact hole having a wider width in an upper portion than in a lower portion (Fig. 7).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to perform the etching to form a contact hole on a structure taught by Ko in the invention of Tomura because Tomura teaches that the etching the first region R1 with respect to a second region R2 (Fig. 5) is performed during manufacturing an electronic device, but is silent about the location of the regions on the electronic device, and Ko teaches that manufacturing an electronic device a contact hole may be etched in such structure. --Claim 5: It is noted that any sequence that comprises steps (i) and (ii) in claim 5 may be considered a first sequence.--Claim 7: Tomura further teaches that the oxygen gas is optional ([0051-0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include the oxygen gas in such small amount that the oxygen plasma reduces the deposit at 1 mm/sec or less.--Claims 9, 10, 16: Tomura further teaches that the processing time of step (ii) and (iii) may be arbitrarily set, and the ratio of the processing time of the step (ii) to the entire processing time of the steps (i) and (ii) may be set to a range from 30% to 70%  ([0050, 0087]).  --Claim 12: Ko further teaches that the oxygen gas is optional (Col. 6, Lines 39-43).  It is noted that an upper portion of the mask has a taper shape in Fig. 4.  --Claims 13, 14: Tomura further teaches that the first and second plasma are generated by a first and second bias power, wherein the first and second bias power may be adjusted ([0033-0051]), and may be different, and may be pulsed using an appropriate duty ratio ([0064-0084]).  Tomura further teaches that the bias power generates ions that promotes the etching during step (i) ([0047-0048, 0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to perform a second sequence having a bias power for step (i) to be lower than a bias power for step (i) in a first sequence or to perform a third sequence having a bias power for step (i) to be higher than a bias power for step (i) in a first sequence and a bias power for step (i) in a second sequence.--Claims 17, 18: In an embodiment Tomura discloses that a ratio of a volumetric flow of fluorocarbon:oxygen may be 33:20 ([0071-0073]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have a molar ratio of the fluorocarbon gas to the oxygen of 1:0.5 to 1:1.5. --Claim 24 Tomura further discloses that the fluorocarbon gas may not flow in step (ii) ([0081]). --Claim 30: Ko further teaches that the oxygen gas is optional (Col. 6, Lines 39-43).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch a  lower portion of the trench using a plasma substantially oxygen-free and an upper portion of the trench using a plasma containing oxygen.--Claims 31, 32: Tomura further teaches that the RF power may be pulsed between a first level and a second level that is lower than the first level ([0034]).  Therefore, it would have been obvious that one of skill in the art, during routine experimentations, that a RF power at a high level during the period when the first region is etched until a point before the second region is exposed to be higher than a RF power at a high level during the exposing the first region R1 to a second plasma.
 Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach the feature “during the first etching, etching is dominant to deposition” and “during the generating plasma to form the deposit, deposition is dominant to etching”, this argument is not persuasive.  The cited prior arts clearly teaches this feature, as explained above. --Regarding Applicant’s argument that the cited prior arts do not teach the feature “a width of a lower opening in the lower portion of the first region formed during the second etching is smaller than a width of an upper opening formed in the upper portion of the first region during the first etching”, this argument is not persuasive.  Ko clearly teaches this feature, as explained above. --Regarding Applicant’s argument that the cited prior arts do not teach the features recited in the new claims 33-35, this argument is not persuasive.  The cited prior arts clearly teaches this feature, as explained above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713